Citation Nr: 1241479	
Decision Date: 12/05/12    Archive Date: 12/12/12	

DOCKET NO.  10-10 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a chronic acquired psychiatric disability, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The Veteran had active service from June 1979 to June 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the VARO in San Diego, California, that, in pertinent part, denied entitlement to service connection for the benefits sought.  


FINDINGS OF FACT

1.  Tinnitus did not manifest in service or for many years thereafter, and is unrelated to service.  

2.  A chronic acquired psychiatric disorder was not manifest in service, a psychosis was not manifest within a year of discharge, and a chronic acquired psychiatric disorder is not otherwise attributable to the Veteran's active service.

3.  A stressor supporting a diagnosis of PTSD has not been verified.

4.  The probative evidence of record does not support a causal relationship between the Veteran's service-connected hypertension and a chronic acquired psychiatric disorder, to include PTSD.  


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

2.  A chronic acquired psychiatric disability was not incurred in or aggravated by active service, is not related to a service-connected disability, and a psychosis, if present, may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2012).

3.  PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified in pertinent part at 38 U.S.C.A. §§ 5103 and 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provide that VA will assist a claimant in obtaining evidence necessary to substantiate the claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  The VCAA also requires VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and his representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate his claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court)  has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those elements are:  1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was mailed letters throughout the course of the appeal advising him of what the evidence must show and of the respective duties of VA and him in obtaining evidence.

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  His service treatment records and post service VA medical records have been obtained.  Additionally, records associated with his Social Security determination have been obtained and associated with the claims file.  The Board also notes the Veteran has been afforded appropriate and adequate VA examinations.  The Board finds the examinations are adequate as they reflect a pertinent medical history, review of the documented medical history, clinical findings, a diagnosis, and an opinion as to etiology.  

The record also shows that the Veteran was afforded an opportunity for a BVA travel board hearing at the Portland Regional Office.  However, in July 2012, his representative informed VA that the Veteran was withdrawing his request for such a hearing.

In view of the foregoing, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims for entitlement to service connection are, therefore, ready to be considered on the merits.

Pertinent Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires competent evidence of three things:  1)  a current disability; 2) inservice incurrence or aggravation of a disease or injury; and 3) a causal relationship, that is, a nexus, between the claimed inservice disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing:  1) That a condition was "noted" during service; 2) post service continuity of the same symptomatology; and 3) a nexus between a current disability and the post service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for disease first diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, certain chronic disabilities, including a psychosis, are presumed to have been incurred in service if manifested to a compensable degree of 10 percent or more within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Tinnitus

A review of the service treatment records is without regard to complaints or findings indicative of the presence of tinnitus.

The post service medical evidence of record includes a report of an audio examination accorded the Veteran by VA in December 2007.  The claims file was reviewed by the examiner.  The Veteran stated that while in service he was with the Navy Seals and was exposed to aircraft noise.  He reported that he worked in aviation supply and used a forklift.  The examiner commented that the Veteran's military exposure to noise did not appear to be sufficient.  The Veteran stated that at the present time he worked in landscaping and used power tools, to include leaf blowers, lawnmowers, and the like.  The examining audiologist made an examination diagnosis of bilateral sensorineural hearing impairment.  Tinnitus was not diagnosed.

The medical evidence also includes a report of an ear disease examination accorded the Veteran by VA in December 2008.  It was noted the Veteran had been seen for otitis media in December 1980 and in early 1983.  (The Board notes that a review of the record reveals service connection is in effect for chronic otitis externa. A 10 percent rating has been in effect since March 2008.) 

The Veteran stated that while in service he was an airman.  He also stated he was in antisubmarine warfare operations and was involved in a lot of rescue efforts.  He claimed that this involved multiple dives in saltwater.  He reported that as a result of this his ears were affected.  Following examination the Veteran was given a diagnosis of otitis externa.  He did not refer to tinnitus during the course of the examination.  

Additional evidence includes the report of an audiology examination accorded the Veteran by VA in February 2012.  The Veteran reported having had tinnitus since 1988 or 1989.  He stated that during active service he was a "beach master" and set up camp.  He indicated that in the Reserves, he worked around aviation supply posts and occasionally used ear protection.  He described tinnitus as periodic and occurring about twice a day for 2 or 3 minutes.  The examiner stated that "by Vet's own admission, the tinnitus started many years after leaving active duty."

The Veteran himself claims that he has tinnitus that is due to inservice acoustic trauma.  However, the claim must be denied in this case because a preponderance of the evidence shows a lack of continuity of symptomatology and a lack of nexus between any currently diagnosed tinnitus and any inservice noise exposure.  The Veteran is competent to indicate that he has tinnitus stemming from experiences in service, but his testimony must be weighed against other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The Veteran had the opportunity to describe his inservice and post service noise exposure to VA examiners in 2007 and 2012 and neither attributed any current tinnitus to his military experiences.  This does not necessarily render the Veteran's opinion inadequate, but the Board finds the opinions of the examiners are entitled to greater probative weight than the Veteran's general lay assertions with regard to the etiology of tinnitus.  The examining audiologist at the time of the 2012 examination noted that the Veteran himself admitted that the tinnitus did not begin for many years after his discharge from active service.  The Veteran has given inconsistent statements with regard to his experiences in service.  He is an unreliable historian because his statements at different times are completely inconsistent with those made at the times of other examinations of record.  The Board notes there is no medical opinion of record indicating a causal connection between any current tinnitus and the Veteran's active service.  The Board, therefore, finds the most probative evidence of record is that of the VA audiologist, an individual with expertise in the field of hearing, who indicated he had access to and reviewed the entire claims file to be of much more probative value than any lay assertions made by the Veteran.

As a preponderance of the evidence indicates that tinnitus did not manifest in service or for years following service discharge, the claim for entitlement to service connection for tinnitus must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009).

Service Connection for a Chronic Acquired Psychiatric Disability, to Include PTSD

In addition to the requirements set forth above with regard to the law and regulations regarding service connection, there are particular requirements for establishing PTSD at 38 C.F.R. § 3.304(f) that are separate from those establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Establishing service connection for PTSD requires (1) A diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a), (which requires a diagnosis consistent with DSM-IV); (2) credible supporting evidence that the claimed inservice stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed inservice stressor.  38 C.F.R. § 3.304(f).


In this case, at different times the Veteran has given different reasons for why he believes he has a psychiatric disability related to his service, or, in the alternative, to service-connected disability.  Most recently, at the time of psychiatric examination by VA in February 2012, he described his stressor as "two guys cut my belly open."  However, as noted by the examiner at that time, the service treatment record relevant to this is dated in September 1982.  At the time the Veteran was seen in the emergency room for multiple "slash marks to the right shoulder, the right lower quadrant, and left forearm.  He was at his barracks when "someone" walked by and slashed him with a knife.  There was minimal bleeding to all areas as per his own report.  He was given an assessment of multiple linear abrasions.  The areas were cleansed and he was to return as necessary.  There was no reference to psychiatric symptoms in connection with the incident.  The remainder of the service records is without reference to complaints or findings indicative of the presence of a psychiatric disorder.  At the time of separation examination in May 1983, other than notation of a scar on the right wrist and tattoos and the Veteran being overweight, the examination was normal.

As noted by the VA psychologist who examined the Veteran and reviewed the entire claims file in February 2012, the Veteran's history of stressors given in conjunction with treatment and evaluation over the years is inconsistent to say the least.  The examiner in 2012 acknowledged the Veteran had been diagnosed with and treated for PTSD but noted the currently claimed stressor involving the knife incident had not been mentioned in the treatment notes and was not the focus of previous therapy and seemed less likely than not to her to meet criterion A of the DSM-IV criteria for a diagnosis of PTSD.  The examiner noted that on one occasion in the past, that being February 2011, the Veteran was seen by a psychiatrist who opined that he had a long history of PTSD described as "clearly related to traumatic events in Nicaragua."  Reference was also made to a November 2010 progress note in which a social worker indicated that the Veteran had completed two rounds of imaginal exposure of a traumatic incident which included rescuing hostages in Nicaragua.  

The examiner also referred to a statement by the Veteran in March 2008 in which he stated "I would like to drop my claim for PTSD due to combat.  This issue is delaying my claim and I am unable to provide substantive proof of claimed stressor.  I would like to change my PTSD claim as due to assault as this stressor is clearly documented in my STR."  He referred to a completely different incident in which he was reportedly assaulted by an individual with a knife who cut him several times.  

The 2012 examiner referred to an April 2010 evaluation in which the Veteran stated that when he was in Nicaragua, he was involved in an invasion which included him having seen a great deal of death and dying.  The Veteran stated that he heard voices and had visual hallucinations.  He believed the voices were related to his experiences in Nicaragua.  He heard marines being killed and injured and their screaming in his head.  He acknowledged that his memory was not very good and he indicated he was not the best historian because his PTSD symptoms interfered with his ability to remember information.  

Following evaluation and review of the claims file, the examiner opined that the claimed PTSD was less likely than not incurred in or caused by the reported inservice stressful events.  

Not mentioned by the examiner is the fact that the claims file contains an undated VA memorandum referring to a PTSD questionnaire received in August 2007 in which the Veteran claimed he was a Navy Seal who served in Nicaragua in March 1980 and witnessed atrocities against civilians.  However, it was indicated review of the personnel records showed the Veteran was actually assigned to a light helicopter squadron at the time.  The service records were described as silent for attendance at basic underwater demolition school, an award of a Special Warfare Insignia, or assignment to any Seal team.  Thus there is no corroboration of any inservice incidents described by the Veteran except for his own statements.  Those statements are full of inconsistencies and contradictions.  This undercuts the Veteran's credibility and weighs against a finding of corroboration of any inservice stressor.  The Board believes that the medical opinions that diagnosed PTSD in the claims file are based on claimed inservice stressors that have been found to be made on an inaccurate factual premise.  This necessarily reduces the probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  

As a preponderance of the evidence reflects that the claimed  stressors have not been verified or corroborated, the Veteran has failed to establish an essential element of his claim for entitlement to service connection for a chronic acquired psychiatric disability, namely PTSD.  The Board notes that as the Veteran has not claimed that any stressors are related to fear of hostile military or terrorist activity, the recent amendment to the PTSD regulation is not for consideration in this case.  See 75 Fed. Reg. 39,843-01 (July 13, 2010), codified at 38 C.F.R. § 3.304(f)(3) (2012).  

With regard to the assertion that the Veteran has PTSD that has been aggravated by service-connected hypertension, the Board disagrees.  A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2012).  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or disease incurred in service.  Establishing service connection on a secondary basis essentially requires evidence sufficient to show that a current disability exists and that the current disability was either caused or aggravated by a service-connected disability.  38 C.F.R. §§ 3.303, 3.310.

When the Veteran was accorded a psychiatric examination by VA in February 2012, the examining psychologist opined that hypertension "is not an aggravator to PTSD symptoms."  There was no medical opinion of record to the contrary.  As noted above, the Veteran is an unreliable historian and his assertions are not competent or credible.  The Board notes that a review of the record reveals that there is no persuasive evidence indicating a relationship between the Veteran's service and the development of any psychiatric disorder.  The evidence as to this issue is not so evenly balanced that there is doubt as to any material issue. 38 C.F.R. § 5107.





ORDER

Service connection for tinnitus is denied.

Service connection for a chronic acquired psychiatric disorder, to include PTSD, is denied.


	                        ____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


